DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 – 13 and 22 – 24 in the reply filed on January 12, 2021 is acknowledged.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections and Comments
Claims 1 is objected to because of the following informalities:  
Regarding claim 1, while the acronym “CVD” is a fairly commonly employed acronym for –chemical vapor deposition–, it is proper practice that whenever using acronyms in claims, to first provide a written out version of the acronym; i.e. – chemical vapor deposition (CVD) –.  

Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities:

The examiner also suggests further proofreading for other acronyms in the specification that have not been appropriately defined; where it also may be necessary to provide a reference showing the meaning of an undefined acronym, particularly those that are less common, so as to avoid introducing new matter into the body the specification.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim recites that the rare gas includes Ar and/or He gas and that ‘the boron-based film is adjusted by a ratio of the Ar gas and the He gas. The 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1 – 9, 12 – 13, 22 – 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. US 2010/0233633 A1 (hereafter “Nguyen”).
Regarding claims 1 – 9, 12 – 13, 22 – 24; Nguyen is directed to methods for processing a substrate with a boron-rich film.  Nguyen particularly is concerned about film stress of amorphous boron films ([0006]) and the mitigation [adjustment] of stress in boron-rich films. Nguyen discloses a method of depositing a boron layer comprising: providing a plasma-enhanced chemical vapor deposition chamber with a substrate inside (Fig. 1; [0027], [0030]); introducing [supplying] a boron-containing precursor [processing gas component] such as B2H6 with dilutant gases such as nitrogen or argon [rare gas] ([0009] – [0011], [0027], [0029] – [0030], [0044]); applying RF power [high frequency power] to a showerhead electrode and/or substrate support [bias] electrode [arrangement that is capacitive coupled] and subsequently forming a boron film from the boron-containing precursor interacting with the plasma.
Nguyen does not expressly teach that the film stress of the boron-based film is adjusted by the RF/high-frequency power. 
However, Nguyen does discloses that the power level of the plasma may be provided between 2W to 5000W, overlapping the claimed range of power of dependent 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nguyen by choosing [adjusting] a high frequency power, pressure and substrate table temperature to achieve a desired boron content and accordingly stress level as a matter of routine experimentation to obtain a boron containing film with a manageable stress level.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen as applied to claims 1 – 9, 12 – 13, 22 – 24 above, and further in view of Okabe et al. US 2018/0047541 A1 (hereafter “Okabe”).
Regarding claims 10 and 11; Nguyen does not expressly teach that the film stress is adjusted by controlling the action of ions in the plasma to the substrate 
Okabe is directed to a film forming apparatus and the method of operating the apparatus (Abstract; [0048]).  The film forming apparatus comprises (Fig. 1): a processing container for receiving a substrate to be processed; a mounting table for mounting a substrate to be processed within the processing container; a gas exhaust member disposed opposite to a processed substrate mounted on the mounting table for exhausting a processing gas toward the processed substrate on the mounting table; and a plasma generating means for generating a plasma between the gas discharge member and the mounting table to excite the process gas ([0031] – [0038];Claim 1). Okabe further discloses that an impedance control circuit is connected to the lower substrate mount electrode ([0046], claim 9). The impedance circuit is used for adjusting a current flowing from an active plasma that would be ignited in Okabe’s plasma chamber during operation ([0046]).  The current that is controlled by the impedance circuit in turn influences argon ions should argon be a process gas, which in turns allows for a more stable plasma ([0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nguyen by adjusting the impedance of the substrate on the mounting table to in turn influence the energy of argon ions striking a substrate during processing because Okabe teaches that promotion of argon ions allows for enhanced stability of the produced plasma during operation. Moreover, Nguyen discloses that the relative amount of argon affects the final composition of the boron layer ([0010]) and that plasma processing with argon or 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE I HERNANDEZ-KENNEY whose telephone number is (571)270-5979.  The examiner can normally be reached on M-F 6:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on (571) 272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JOSE I HERNANDEZ-KENNEY/Primary Examiner, Art Unit 1717